                                           Case 4:20-cv-06428-YGR Document 3 Filed 11/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYMEYON V. HILL,
                                   7                                                        Case No. 20-cv-06428-YGR (PR)
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER OF DISMISSAL WITHOUT
                                   9                                                        PREJUDICE
                                         M. B. ATCHLEY, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          On September 14, 2020, Plaintiff filed the present pro se civil rights complaint under 42
Northern District of California
 United States District Court




                                  13   U.S.C. § 1983. On that same date, the Clerk of the Court sent a notice to Plaintiff, informing him

                                  14   that his action could not go forward until he paid the filing fee or filed a completed in forma

                                  15   pauperis application. The Clerk sent Plaintiff a blank in forma pauperis application and told him

                                  16   that he must pay the fee or return the completed application within twenty-eight days or his action

                                  17   would be dismissed. More than twenty-eight days have passed, and Plaintiff has not paid the

                                  18   filing fee, returned the in forma pauperis application or otherwise communicated with the Court.

                                  19          Accordingly, this action is DISMISSED WITHOUT PREJUDICE. The Clerk shall

                                  20   terminate all pending motions and close the file.

                                  21         IT IS SO ORDERED.

                                  22   Dated: 11/16/2020                                ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
